DETAILED ACTION
Claims 36-52 are under current consideration.
The elected invention is Group A and the elected species is AAV.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A and AAV in the reply filed on 10/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 53-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.
Claim Objections
Claim 49 is objected to because of the following informalities: the sentence ends without a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) nucleic acid sequence as set forth by instant SEQ ID NO: 10; this is a product of nature. This judicial exception is not integrated into a practical application; the claim is not directed to any additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements are not claimed.
See attached GenBank: HP047598.1 (2012) which provides a sequence from Arachis duranensis (species of plant). The sequence comprises the sequence set forth by instant SEQ ID NO: 10; see nucleotides 8-22 of the GenBank sequence.
Appropriate correction is required.
The Office suggest amending the claims to clearly indicate that the inhibitory oligonucleotide is heterologous insertion in the nucleic acid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36 and 52 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ashman (US 7879812-cited by the IDS).
The claims are directed to (in part): a nucleic acid comprising an inhibitory oligonucleotide that comprises a nucleotide sequence selected from the group of SEQ ID NO: 11-15; see claim 36.
Ashman discloses immunomodulatory oligonucleotides; see whole document. Ashman provides the sequences set forth by instant SEQ ID NO: 11, 12, 13, 14 and 15 as SEQ ID NO: 23, 24, 27, 28 and 3, respectively; see instant claim 36. Col. 11, lines 57+ for teaching compositions comprising a pharmaceutically acceptable carrier and inhibitory ODNs; see claim 36.
The claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 36-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (WO 2017214378-see IDS) and Ashman (US 7879812-see IDS).
The claims are directed to (in part): a nucleic acid comprising an inhibitory oligonucleotide that comprises a nucleotide sequence selected from the group of SEQ ID NO: 11-15; see instant claim 36.
Chan describes an engineered viral vector which reduces induction of inflammatory and immune responses wherein viral genomes are modified by incorporating one or more oligonucleotide sequences which bind to TLR9 but do not induce activation of the TLR9; see whole document, including title and abstract, as well as instant claim 46. See p. 2-3, para. 6-9 disclosing that AAV vectors are used as vaccine vehicles and AAV genomes comprise CpG motifs which activate TLR9 following entry of AAV into the cell; see instant claim 40 and elected species. Para. 24, p. 6 describes a composition comprising a viral capsid encapsidating a nucleic acid sequence that inhibits TLR9-mediated inflammation; see instant claim 51. Chan teaches that the viral genome may be the AAV genome or selected from adenovirus, HSV, varicella, etc.; see para. 27-28, p. 7 and instant claim 40. See para. 29, p. 7 indicating that the viral genome may be single-stranded and para. 45, p. 8 indicating that the viral genome may be self-complementary; see instant claim 41. Chan teaches that the viral genome may be covalently linked to a plurality of inhibitory nucleic acid sequences, meeting the claim limitations of instant claim 47; see para. 46, p. 8. Chan provides that such plurality of inhibitory sequences may comprise an inhibitory sequence and its reverse complement; para. 47, p. 8. The inventor teaches that the inhibitory sequence may be inserted in the 5’ untranslated region of the viral genome and upstream of a promoter of the viral genome, wherein the promoter may be an inducible promoter; see para. 60-62, p. 10; see instant claims 42 and 43. Also see Figure 8 depicting a construct comprising an inhibitory oligonucleotide located 5’ to a promoter operable linked to a gene (GFP). Para. 72, p. 11 for disclosing that the viral genome of the recombinant virus may comprises a gene for delivery to and expression in a human cell; see instant claims 37-39. Chan describes an engineered AAV vector comprising two copies of an inhibitory sequence (“c41”) separated by a spacer AAAAA in the 3’ untranslated region of an AAV vector; see para. 111, p. 19 and instant claims 44-45. Also see corresponding Figures 3 and 17 depicting a construct comprising gene of interest (GFP) upstream from inhibitory oligonucleotide located 3’ to a polyA tail. See para. 104, p. 17 which discloses that the genome may comprise a therapeutic gene and/or a marker gene wherein the therapeutic gene encodes a beneficial protein product to the host; see instant claims 37-39. Chan teaches that the inhibitory sequences may be of any origin; see para. 101, p. 16.
Chan does not explicitly express that the sequences set forth by instant SEQ ID NO: 11-15 (claim 36).
Ashman discloses immunomodulatory oligonucleotides; see whole document. Ashman provides the sequences set forth by instant SEQ ID NO: 11, 12, 13, 14 and 15 as SEQ ID NO: 23, 24, 27, 28 and 3, respectively; see instant claim 36. Col. 11, lines 57+ for teaching compositions comprising a pharmaceutically acceptable carrier and inhibitory ODNs; see claim 36. Ashman teaches that the immunoinhibitory effect of ODNs having three or four Gs is specific for CpG-ODNs; see col. 2, lines 6+ and instant claims 49-50. Also noted, Ashman teaches that an immunoinhibitory sequence can be incorporated into a single expression vector encoding an antigen; see col. 12, lines 1+.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate the inhibitory sequences taught by Ashman into the viral vectors, including AAV, as disclosed by Chan. One would have been motivated to do so for the gain of reducing the induction of inflammatory and immune responses caused by CpG sequences.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, modifying viral vectors to reduce inflammatory and immune responses by CpG sequences is known in the prior art and the sequences provided by Ashman have been characterized as immunoinhibitory.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
It is noted here that instant SEQ ID NO: 39 is found free of the prior art.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648